DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/16/2020 is acknowledged.

Claim Interpretation
	Claims 97-102 use the transitional phrase “consisting essentially of”. Since there is no clear indication in the specification or claims of what the basic and novel characteristics are, "consisting essentially of" will be construed as equivalent to "comprising”. See MPEP 2111.03 III. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 93 requires “substantially spherical particles” which renders the claim indefinite. The specification on page 5 defines “substantially spherical” as “spherical to within ±10%, and in some embodiments, ±5% in any direction – i.e., the eccentricity in any direction does not exceed 5% or 10%.” Given the two separate values 5% and 10%, it is unclear which is required. Further, the use of “i.e.” and “in some embodiments” renders the definition unclear because it is unclear if the limitations recited after each phrase are required. For purposes or examination, the limitation will be interpreted as requiring “spherical to within ±10% and an eccentricity in any direction that does not exceed 10%.” Dependent claims 94-110 are rendered indefinite because of their dependence on claim 93.
Claim 93 requires “non-spherical particles” which renders the claims indefinite because it is unclear to what extent the particles can deviate from spherical to be considered “non-spherical”. The specification contains several definitions of “non spherical” including page 5, “elongated with an aspect ratio of at least 2:1, acicular, having a least one flat surface (e.g., a flake with two opposed flat surfaces), having at least one corner or vertex, or polyhedral”, page 25, “flaky angular, irregular, etc.”, and page 25 “…not rounded, oblong, ellipsoidal, and/or do not have smooth rounded surfaces along any portion of their surface areas.” Thus, it is unclear which definition is correct and what qualifies as “non-spherical”. Further, the use of “e.g.” and parentheses renders the definition unclear because it is unclear if the limitations recited thereafter and therein are required.  For purposes of examination, the examiner will interpret the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 93-110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of copending Application No. 15/416254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application meet or render obvious the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 93-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,668,566. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the patent meet or render obvious the limitations of the instant claims.
Allowable Subject Matter
Claims 93-110 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Non-statutory Double Patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 93 on which claims 94-110 depend requires combining both spherical particles and non-spherical particles (the terms interpreted as indicated in the 112 rejections above) and forming a wire containing at least 4 metallic elements. Kelly, US 2004/0079742, is the closest prior art of record and teaches forming a wire from a powder by disposing alloy particles in a metal sheath material which is rolled into a tube preform. See the abstract and Figure 1. Kelly does not teach or suggest combining two powders, one spherical and one non-spherical, again interpreted as set forth in the 112(b) rejection above in the metal tube as claimed and instead only teaches one alloy powder. See claims 1-20 of Kelly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kim et al., US 2014/0033780 teaches forming a wire by disposing a first material which may be an alloy powder into a hollow tube material. See [0042] and claims 1-46. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736